Plaintiff in error was tried and convicted in the county court of Blaine county upon an information charging him with maintaining a club, run by association with other persons, for the sale of intoxicating liquors, the charging part of the information being: "did then and there, unlawfully, willfully and intentionally, knowingly, wantonly, maliciously, and feloniously, and without authority of law, keep and maintain, by associating and combining with other persons whose names are to the county attorney unknown, a certain club room in the city of Geary, in the county of Blaine, in the state of Oklahoma, and in which said club room certain intoxicating liquors, to wit, beer and whisky, was then and there kept by the said E.S. Root for the purpose of distributing and dividing among the members of said club or association, the names of the members of said club or association are to the county attorney unknown." The testimony introduced on behalf of the state fails to show that he was associated with any other persons for the purpose of maintaining a club for the purposes charged in the information. In order to sustain a judgment of conviction on a charge of this kind it is necessary for the proof to show that there was such an association. The judgment is reversed and the cause remanded with directions to grant a new trial.